BELSOME, J.,
dissents with reasons.
11 Trial courts are afforded great discretion with regard to rulings on evidentiary matters, and such rulings should not be disturbed absent an abuse of discretion. Jones v. Peyton Place, Inc., 95-0574 (La.App. 4 Cir. 5/22/96) 675 So.2d 754, 765. I disagree that the trial court abused its discretion under these particular facts and circumstances. Safeway stipulated to coverage on the vehicle which plaintiffs testified they identified by providing the investigating officer with the corresponding license plate number and description. To allow Safeway to escape liability in this case, when Safeway stipulated to the policy confirming ownership of the vehicle, and when Safeway’s adjuster admitted that the insured vehicle may have been involved in a minor accident, seems neither equitable nor just. See Lee v. Hartford Ins. Co., 2007-1309, p. 8 (La.App. 4 Cir. 5/7/08), 984 So.2d 905, 910 (McKay, J., dissenting). Therefore, I must respectfully dissent.